Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Ryan Andrew Peucker, Appellant                        Appeal from the 18th District Court of
                                                       Johnson County, Texas (Tr. Ct. No.
 No. 06-15-00132-CR         v.                         F48640). Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Ryan Andrew Peucker, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 29, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk